In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00207-CR



             WADE ROBINSON, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 124th District Court
                 Gregg County, Texas
               Trial Court No. 38853-B




      Before Morriss, C.J., Burgess and Stevens, JJ.
      Memorandum Opinion by Chief Justice Morriss
                               MEMORANDUM OPINION
       Appellant Wade Robinson has filed a motion to dismiss this appeal. As authorized by Rule

42.2 of the Texas Rules of Appellate Procedure, we grant the motion. See TEX. R. APP. P. 42.2(a).

       Accordingly, we dismiss this appeal.




                                                Josh R. Morriss, III
                                                Chief Justice

Date Submitted:       October 14, 2019
Date Decided:         October 15, 2019

Do Not Publish




                                               2